DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A Non-final rejection was issued 12/30/20. The Applicant’s attorney pointed out that the wrong set of claims were examined as a preliminary set of claims were also filed. The examiner agrees that the wrong set of claims were examined and this OA is being issued.
3. Receipt is acknowledged of preliminary amendments to claims filed 8/7/19. Claims 1, 4-6, 8, 10, 23, 25, 26, 28, 29 have been amended. Claims 11-22 and 34-39 have been canceled and claim 40 is the new claim.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6. Claims 1, 2, 5-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber (US 20090003655) in view of Gagnon et al. (US 6147353; hereafter Gagnon).

Regarding claims 1, 23, Wollenweber discloses an apparatus/ method of scanning, by a gamma detector, a region of interest (ROI), [Fig 1, par 0033-34] the method comprising:
determining, for each of multiple detector configurations [par 0032,0035, the gantry 102 includes a plurality of detectors], an absorption profile [par 0018] associating each of a plurality of portions of the ROI with a respective gamma attenuation value [par 0018]; and
detecting gamma radiation from multiple detector configurations for time periods allocated among the detector configurations [par 0034-0036; the plurality of detectors are controlled concertedly].
Wollenweber discloses using different time durations for the first and second detector and depending on the attenuation [par 0034-36].
Wollenweber fails to explicitly disclose using a respective weight determined based on the absorption profile and attenuation data and that the time periods are based on the weights.

Gagnon teaches attenuation characteristics and attenuation corrections [col 6 line 41 -col 7 linel 3].

One of ordinary skill would recognize that using Gagnon’s teaching in Wollenweber’s invention would allow for an attenuation correction based on the value of the attenuation which involves the determination of respective weights, so as to increase sensitivity in the regions of interest. 

Regarding claim 2, Wollenweber in view of Gagnon disclose the method of claim 1, and Wollenweber further discloses wherein the multiple detector configurations comprise a
plurality of configuration sets, wherein a configuration set is a group of configurations that differ only in one configuration describing parameter [par 0019].

Regarding claims 5 and 6, Wollenweber in view of Gagnon disclose the method of any one of claims 2 to 4, Gagnon teaches comprising sweeping continuously among multiple configurations in a configuration set at sweeping speeds corresponding to the weights [col 6 line 54-col 7 line 13] wherein each detector configuration within a configuration set is allocated the same period of time, and the number of configurations in the configuration set corresponds to the weights [col 6 line 41-col 7 line 13].
Motivation to combine is the same as in claim 1.

Regarding claims 7-9, 24-25, Wollenweber in view of Gagnon disclose the method of claim 1, and Wollenweber further discloses wherein detecting gamma radiation from multiple detector configurations based on the weights determined comprises devoting more time to detecting gamma radiation with the gamma detector facing the 

Regarding claims 10, 26-28, 40 Wollenweber in view of Gagnon disclose the method of claim 1, and Gagnon teaches wherein the weights are used to determine movement speeds of the detectors, comprising moving a detector continuously among the multiple detector configurations at moving speeds that correspond to the weights, and comprising sweeping at least one detector continuously among a first plurality of detector configurations at a first sweeping pace, and among a second plurality of detector configurations at a second sweeping pace [col 6 lines 41-col 7 line 13].. Motivation to combine is the same as in claim 1.

Regarding claims 29-30, Wollenweber in view of Gagnon disclose the method/apparatus of claims 1/23. Wollenweber further discloses generating the absorption profile based on a PET/CT scan [par 0030, 034-36],

Regarding claims 31-33, Wollenweber in view of Gagnon disclose the apparatus  of claim 23 and Wollenweber discloses detector configuration parameters such as angle, position, swivel angle and gantry angle parameters [par 0034-36],

s 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in view of Gagnon and further in view of McCroskey et al. (US 2008/087833; hereafter McCroskey],

Regarding claims 3 and 4, Wollenweber in view of Gagnon disclose the method of claim 1 but fail to explicitly disclose different detector configurations in a SPECT mode and attenuation corrections for different projection angles within a configuration.

McCroskey teaches different detector configurations [Figs 1, 4, 7, 8, 13],

One of ordinary skill would recognize that using McCroskey’s teachings in the invention of Wollenweber in view of Gagnon, would allow for detecting medically related conditions in different parts of a patient’s body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884